Miller, J.
The defendant in error sued the plaintiff in error in assumpsit, and declared specially upon the note in suit, with the common counts, and a copy of said note attached. The note was payable for value received, without the mention of any time. The only question raised at the trial was, whether the plaintiff was entitled to interest from the date of the note. The court decided in favor of the plaintiff.
A promissory note is perfect without date or time of payment. Mitchell v. Culver, 7 Cow. 336. This note is an acknowledgment of an existing debt, payable immediately, and bears interest from its date. Francis v. Castleman, 4 Bibb, 282; Collier v. Gray, 1 Overt. 110; Russell v. Whipple, 2 Cow. 536; 15 Wend. 308. The judgment of the district court must be affirmed.